DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Restriction Requirement filed 06/07/2022. 
The status of the Claims is as follows:
Claim 3 has been amended;
Claims 1-15 are pending and have been examined. 

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 06/07/2022 is acknowledged.  The traversal is on the ground(s) that Species B is identified incorrectly, since the embodiment shown in Figs. 2-4 is different from the embodiment shown in Fig. 5. The Applicant argues that Species B would be correctly identified as only Fig. 5.  This is found persuasive because upon further review of the specification it is clear that Species B should read Fig. 5.

The requirement is still deemed proper and is therefore made FINAL.

Claims 6-8 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/07/2022. Where the claimed features including a linear guide and a closing mechanism are found in Species C: Figs 6a-6b and Species D: Figs. 7a-7b. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 and 10/15/2020 was filed after the mailing date of the Application on 10/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whittmann et al. (US 2018/0251251; Whittmann).

Regarding Claim 1 Whittmann discloses a device (1) used to handle articles to be packaged comprising: 
- at least one work module (3), which can move packages of articles placed onto a first packaging type, and which has at least one folding mechanism (5) used to erect back or front flaps, which are formed by the packages of the first packaging type, 
- at least one transport module (8), which comprises a transport device (16), along which articles intended for packages of a second packaging type are movable, which second packaging type differs from the first packaging type, (par 41-42; 65-70)
- wherein 
- the at least one folding mechanism (5) and the transport device (16) are movable between an operating position (Figs. 1-3) and a waiting position (Figs. 1-3), such that either the at least one folding mechanism (5) or the transport device (16) is located in its operating position (Figs. 1-3) 
- wherein the operating positions (Figs. 1-3) and the waiting positions (Figs. 1-3) are configured in such a manner that the at least one folding mechanism (5) is disposed exclusively adjacent to the right side or to the left side of the transport device (16).

Regarding Claim 2 Whittmann discloses the invention as described above. Whittmann further discloses wherein 
- the transport device (16) comprises a support surface (par 65-66), along which support surface (par 65-66) articles intended for packages of the second packaging type can be slidingly moved, or 
- the transport device (16) is designed as circulatingly driven component of a horizontal conveying system (par 66).

Regarding Claim 9 Whittmann discloses a method used to adapt a device (1) for the transport of articles comprising: 
- alternately moving at least one folding mechanism (5) of at least one work module (3) and a transport device (16) of at least on transport module (8) between an operating position (Figs. 1-3) and a waiting position (Figs. 1-3), such that either the at least one folding mechanism (5) or the transport device (16) is located in its operating position (Figs. 1-3), 
wherein the alternating movement is carried out in a manner that, temporally during and after a completion of the movement, the at least one folding mechanism (5) is disposed exclusively adjacent to the right side or to the left side of the transport device (16), wherein at least one work module (3) can move packages of articles placed onto a first packaging type, and 
wherein the at least one folding mechanism (5) is used to erect back or front flaps, which back or front flaps form the first packaging type, and wherein the at least one transport module (8) can move packages of articles of a second packaging type, which second packaging type differs from the first packaging type. (par 41-42; 65-70)

Regarding Claim 10 Whittmann discloses the invention as described above. Whittmann further discloses: 
- circulatingly driving-the transport device (16) in the operating position (Figs. 1-3) and moving articles intended for packages of a second packaging type, (par 77-78; or 
- slidingly moving articles intended for packages of a second packaging type along the transport device (16) in the operating position (Figs. 1-3). (par 24, 31, 45, 53)

Allowable Subject Matter
Claims 3-5 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 3 the Prior Art does not teach wherein the transport device is connected to a joint mechanism having an axis of rotation, via which the transport device is swivelable from its operating position into its waiting position and from its waiting position into its operating position, 
or 
- wherein the at least one folding mechanism is connected to a joint mechanism having an axis of rotation, via which the at least one folding mechanism is swivelable from its operating position into its waiting position and from its waiting position into its operating position.

Regarding Claim 11 the Prior Art does not teach swiveling, at a joint mechanism, the transport device into its operating position and back from its operating position into its waiting position - swiveling, at a joint mechanism, the at least one folding mechanism into its operating position and back from its operating position into its waiting position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Puskarz et al. (US 3986319)- transport device 16, 20; folding mechanism 52, 50, 30, 60, 64;
BELLANTE (US 20160207658)- transport device 5; folding mechanism 3
Sytema (US 20150367974)- transport device 80; folding mechanism 86

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731